UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6918



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD DANE JEFFUS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-92-184; CA-95-227-6)


Submitted:   September 1, 2004        Decided:   February 9, 2005


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Chadds Ford, Pennsylvania, for Appellant. Paul
Alexander Weinman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edward Dane Jeffus seeks to appeal the district court’s

order denying relief on his self-styled, “Hazel-Atlas Action for

Relief from Order Denying Section 2255 Motion.”            Jeffus argues the

motion is made under the savings clause of Fed. R. Civ. P. 60(b).

              An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363 (4th Cir. 2004) (holding the certificate

of appealability standard applies to appeals of denials of motions

under Fed. R. Civ. P. 60(b)).       A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

              We have independently reviewed the record and conclude

that Jeffus has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions




                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -